              Case 6:21-cv-00674-ADA Document 19 Filed 09/07/21 Page 1 of 3



                             IN THE UNITED STATES DISTRICT COURT
                              FOR THE WESTERN DISTRICT OF TEXAS
                                        WACO DIVISION


VOIP-PAL.COM, INC.,

                         Plaintiff,
                                                       CIVIL ACTION NO. 6:21-CV-674-ADA
v.

T-MOBILE US, INC., and                                 JURY TRIAL DEMANDED
T-MOBILE USA, INC.,

                         Defendants.



                    DEFENDANTS’ CORPORATE DISCLOSURE STATEMENT


            Pursuant to Federal Rule of Civil Procedure 7.1, Defendants T-Mobile US, Inc. and T-

     Mobile USA, Inc. (collectively, the “Defendants”), by and through their undersigned counsel,

     hereby disclose that:

            T‐Mobile USA, Inc., a Delaware corporation, is a wholly‐owned subsidiary of T‐Mobile

     US, Inc., a Delaware corporation. T‐Mobile US, Inc. (NASDAQ: TMUS) is a publicly‐traded

     company listed on the NASDAQ Global Select Market of NASDAQ Stock Market LLC
     (“NASDAQ”). Deutsche Telekom Holding B.V., a limited liability company (besloten

     vennootschap met beperkte aansprakelijkheidraies) organized and existing under the laws of the
     Netherlands (“DT B.V.”), owns more than 10% of the shares of T‐Mobile US, Inc. DT B.V. is a

     direct wholly‐owned subsidiary of T‐Mobile Global Holding GmbH, a Gesellschaft mit

     beschränkter Haftung organized and existing under the laws of the Federal Republic of Germany
     (“Holding”). Holding, is in turn a direct wholly‐owned subsidiary of T‐Mobile Global

     Zwischenholding GmbH, a Gesellschaft mit beschränkter Haftung organized and existing under

     the laws of the Federal Republic of Germany (“Global”). Global is a direct wholly‐owned

     subsidiary of Deutsche Telekom AG, an Aktiengesellschaft organized and existing under the laws
     of the Federal Republic of Germany (“Deutsche Telekom”). The principal trading market
       Case 6:21-cv-00674-ADA Document 19 Filed 09/07/21 Page 2 of 3




 for Deutsche Telekom’s ordinary shares is the trading platform “Xetra” of Deutsche Börse
 AG. Deutsche Telekom’s ordinary shares also trade on the Frankfurt, Berlin, Düsseldorf,

 Hamburg, Hannover, München and Stuttgart stock exchanges in Germany. Deutsche

 Telekom’s American Depositary Shares (“ADSs”), each representing one ordinary share,
 trade on the OTC market’s highest tier, OTCQX International Premier (ticker symbol:

 “DTEGY”).

        Pursuant to Federal Rule of Civil Procedure 7.1(b)(2), Defendants will promptly file

 a supplemental disclosure statement if any required information changes.



Dated: September 7, 2021                 Respectfully submitted,


                                         /s/ Melissa R. Smith
                                         Amanda Tessar, Bar No. 33173
                                         ATessar@perkinscoie.com
                                         PERKINS COIE LLP
                                         1900 Sixteenth Street, Suite 1400
                                         Denver, Colorado 80202-5255

                                         Martin E. Gilmore, Pro Hac Vice Pending
                                         MGilmore@perkinscoie.com
                                         PERKINS COIE LLP
                                         500 W 2nd St 1900
                                         Austin, Texas 78701


                                          Melissa Richards Smith
                                          Texas Bar No. 24001351
                                          melissa@gillamsmithlaw.com
                                          GILLAM AND SMITH, LLP
                                          303 South Washington Avenue
                                          Marshall, TX 75670
                                          (903)934-8450
                                          Fax: (903)934-9257


                                         Attorneys for Defendants T-MOBILE US, INC. and
                                         T-MOBILE USA, INC.




                                            -1-
         Case 6:21-cv-00674-ADA Document 19 Filed 09/07/21 Page 3 of 3



                                CERTIFICATE OF SERVICE

       This is to certify that a true and correct copy of the above and foregoing has been served

upon all counsel of record, via the Court’s CM/ECF system on this 7th day of September, 2021.



                                                     /s/ Melissa R. Smith




                                               -2-
